 



Exhibit 10.31

PHH CORPORATION

RESTRICTED STOCK UNIT
CONVERSION AWARD NOTICE

We are pleased to notify you that PHH Corporation (the “Company”) has awarded
you Restricted Stock Units in consideration of the conversion of the Restricted
Stock Units granted to you by Cendant Corporation on June 3, 2004. The
Restricted Stock Units represent the Company’s unfunded and unsecured promise to
issue shares of the Company’s Stock at a future date subject to the terms and
conditions of the attached Restricted Stock Unit Conversion Award Agreement (the
“Agreement”) and the PHH Corporation 2005 Equity and Incentive Plan (the
“Plan”). This Notice constitutes part of and is subject to the terms and
provisions of the Agreement and the Plan. Capitalized terms used but not defined
in this Conversion Award Notice shall have the meanings set forth in the
Agreement or the Plan.

     
Grantee:
  [Name]
[Address]
 
   
Participant #:
  [___]
 
   
Conversion Date:
  February 1, 2005
 
   
Number of Conversion
   
Restricted Stock Units:
  [___]
 
   
Settlement Date:
  For each RSU, except as otherwise provided by the Agreement, the date on which
such RSU becomes vested in accordance with the Vesting Schedule set forth below.
 
   
Performance Goals:
  Vesting shall be conditioned on the Company’s attainment of Performance Goals,
as determined and established by the Compensation Committee.
 
   

  The Compensation Committee has determined that the Performance Goals related
to the Restricted Stock Units scheduled to vest on April 27, 2005, have been
met.
 
   

  The Compensation Committee has established the Performance Goals relating to
the Restricted Stock Units scheduled to vest on April 27, 2006, based on PHH
Corporation’s return on equity and net income growth measured for the 2005
fiscal year.
 
   

  The Compensation Committee shall establish Performance Goals based on PHH
Corporation’s return on equity and net income growth on an annual basis for the
Restricted Stock Units scheduled to vest on April 27, 2007, and April 27, 2008.

 



--------------------------------------------------------------------------------



 



     
Vesting Schedule:
  Subject to the provisions of the Agreement and the Plan and provided that you
remain continuously employed with the Company through the respective vesting
dates, set forth below, the Restricted Stock Units shall become vested to the
extent the Company attains its Performance Goals, as follows:

Vesting Date: April 27, 2005

12.5% of the Restricted Stock Units shall become vested on April 27, 2005.

Vesting Date: April 27, 2006



  (1)   12.5% of the Restricted Stock Units shall become vested on April 27,
2006, if the Company achieves 100% of its target (29% net income growth and
7.25% return on equity) for the 2005 fiscal year; or     (2)   18.75% of the
Restricted Stock Units shall become vested on April 27, 2006, if the Company
achieves 150% of its target (77% net income growth and 10% return on equity) for
the 2005 fiscal year.

Vesting Date: April 27, 2007



  (1)   12.5% of the Restricted Stock Units shall become vested on April 27,
2007, if the Company achieves 100% of its target net income growth and return on
equity (to be determined by the Compensation Committee) for the fiscal year
immediately prior to April 27, 2007; or     (2)   18.75% of the Restricted Stock
Units shall become vested on April 27, 2007, if the Company achieves 150% of its
target net income growth and return on equity (to be determined by the
Compensation Committee) for the fiscal year immediately prior to April 27, 2007.

Vesting Date: April 27, 2008



  (1)   12.5% of the Restricted Stock Units shall become vested on April 27,
2008, if the Company achieves 100% of its target net income growth and return on
equity (to be determined by the Compensation Committee) for the fiscal year
immediately prior to April 27, 2008; or     (2)   18.75% of the Restricted Stock
Units shall become vested on April 27, 2008, if the Company achieves 150% of its
target net income growth and return on equity (to be

-2-



--------------------------------------------------------------------------------



 



                    determined by the Compensation Committee) for the fiscal
year immediately prior to April 27, 2008.

     
Certification of
   
Performance Goals:
  All performance results described above shall be subject to the certification
and approval of the Compensation Committee. All decisions of the Compensation
Committee regarding attainment of Performance Goals and the extent of vesting
(or no vesting) in respect of all Awards shall be final and binding on all
parties.
 
   
Forfeiture Rules:
  Any Restricted Stock Units which do not vest on or before April 27, 2008,
shall automatically terminate as of such date, without any action taken by the
Company and without notice to you.

We congratulate you on the recognition of your importance to our organization
and its future.

     

PHH CORPORATION  
 
By:  
 
 

--------------------------------------------------------------------------------

 
Name:  
 
Title:  

RETAIN THIS NOTIFICATION AND YOUR CONVERSION AWARD AGREEMENT
WITH YOUR IMPORTANT DOCUMENTS AS A RECORD OF THIS AWARD.

-3-



--------------------------------------------------------------------------------



 



PHH CORPORATION

RESTRICTED STOCK UNIT
CONVERSION AWARD

     PHH Corporation, a Maryland corporation (the “Company”) has granted to the
individual (the “Grantee”) named in the Conversion Award Notice to which this
Restricted Stock Unit Conversion Award Agreement (the “Agreement”) is attached,
an award consisting of restricted stock units, subject to the terms and
conditions set forth in the Award Notice and this Agreement. The restricted
stock units have been granted pursuant to the PHH Corporation 2005 Equity and
Incentive Plan (the “Plan”).

     WHEREAS, in connection with the spin-off of the Company from Cendant
Corporation, the Compensation Committee has approved the conversion, and the
assumption under the Plan, of restricted stock units relating to shares of
Cendant Corporation common stock (the “Cendant Restricted Stock Units”) into
restricted stock units relating to the common stock of the Company (the
“Restricted Stock Units”);

     WHEREAS, the Compensation Committee of the Company has the authority under
and pursuant to the Plan to grant and establish the terms of awards, including
awards in consideration of the cancellation by Cendant Corporation of the
Cendant Restricted Stock Units, to eligible employees of the Company and its
Subsidiaries; and

     WHEREAS, the Compensation Committee of the Company desires to grant an
award to the Grantee to represent the conversion of the Cendant Restricted Stock
Units into the Restricted Stock Units of the Company, subject to the terms and
conditions of the Plan, the Award Notice, and this Agreement.

     In consideration of the provisions contained in this Agreement, the Company
and the Grantee agree as follows:

     1.       The Plan. The Award granted to the Grantee hereunder is pursuant
to the Plan. A copy of a prospectus for the Plan is attached hereto and the
terms of such Plan are hereby incorporated in this Agreement. Terms used in this
Agreement which are not defined in this Agreement shall have the meanings used
or defined in the Plan.

     2.       Grant of Restricted Stock Units.

           a.       Subject to the terms and conditions set forth in the Plan
and this Agreement, the Grantee shall acquire, the number of Restricted Stock
Units set forth in the Award Notice, subject to adjustment by the Committee as
provided in Section 5 of the Plan (the “Award”).

           b.       The Grantee is not required to make any monetary payment
(other than applicable tax withholding, if any, and payment of the par value of
the Stock, if required by law) as a condition to receiving shares of Stock
issued upon settlement of the Restricted Stock Units.

 



--------------------------------------------------------------------------------



 



     3.       Vesting of Restricted Stock Units. Subject to Paragraph 4 below,
the Restricted Stock Units granted hereunder shall vest in accordance with the
Vesting Schedule set forth in the Award Notice, attached hereto, subject to the
attainment of the Performance Goals, if applicable; provided, however, to the
extent not already vested, the Restricted Stock Units shall become 100% vested
upon a Change in Control, the Grantee’s death, or the Grantee’s termination of
employment by reason of disability (as defined in the Company’s long-term
disability plan), while employed with the Company.

     4.       Termination of Employment. Notwithstanding any other provision of
the Plan to the contrary, upon the termination of the Grantee’s employment with
the Company and its Subsidiaries for any reason whatsoever (other than death or
Disability), the Award, to the extent not yet vested, shall immediately and
automatically terminate; provided, however, that the Committee may, in its sole
and absolute discretion, accelerate the vesting of the Award, upon termination
of employment or otherwise, for any reason or no reason, but shall have no
obligation to do so.

     5.       Settlement.

           a.       Issuance of Shares of Stock. The Company shall issue to the
Grantee, on the Settlement Date with respect to each Restricted Stock Unit to be
settled on such date, shares of Stock that are equal to the number of vested
Restricted Stock Units after any adjustments as provided under Section 5 of the
Plan; provided, however, that the Grantee shall remain required to remit to the
Company such amount that the Company determines is necessary to meet all
required minimum withholding taxes.

           b.       Certificate Registration. The certificate for the shares
issued in settlement of the Restricted Stock Units shall be registered in the
name of the Grantee, or, if applicable, in the names of the Grantee’s heirs.

           c.       Restrictions on Grant of the Restricted Stock Units and
Issuance of Shares. The grant of the Restricted Stock Units and issuance of
shares of Stock upon settlement of the Restricted Stock Units shall be subject
to and in compliance with all applicable requirements of federal, state or
foreign law with respect to such securities. No shares of Stock may be issued
hereunder if the issuance of such shares would constitute a violation of any
applicable federal, state or foreign securities laws or other law or regulations
or the requirements of any stock exchange or market system upon which the Stock
may then be listed. The inability of the Company to obtain from any regulatory
body having jurisdiction the authority, if any, deemed by the Company’s legal
counsel to be necessary to the lawful issuance of any shares subject to the
Restricted Stock Units shall relieve the Company of any liability in respect of
the failure to issue such shares as to which such requisite authority shall not
have been obtained. As a condition to the settlement of the Restricted Stock
Units, the Company may require the Grantee to satisfy any qualifications that
may be necessary or appropriate, to evidence compliance with any applicable law
or regulation and to make any representation or warranty with respect thereto as
may be requested by the Company.

           d.       Fractional Shares. The Company shall not be required to
issue fractional shares upon the settlement of the Restricted Stock Units.

-2-



--------------------------------------------------------------------------------



 



           e.       Dividend Equivalents. As of each dividend payment date for
each cash dividend on the Stock, the Grantee shall receive additional restricted
stock units, which shall be subject to the same terms and conditions as the
Restricted Stock Units granted pursuant to the Award Notice and this Agreement.
The number of additional restricted stock units to be granted shall equal:
(i) the product of (x) the per-share cash dividend payable with respect to each
share of Stock on that date, multiplied by (y) the total number of Restricted
Stock Units which have not been settled or forfeited as of the record date for
such dividend, divided by (ii) the Fair Market Value of one share of Stock on
the payment date of such dividend.

     6.       Tax Obligations. As a condition to the granting of the Award and
the vesting thereof, the Grantee agrees to remit to the Company or any of its
applicable Subsidiaries such sum as may be necessary to discharge the Company’s
or such Subsidiary’s obligations with respect to any tax, assessment or other
governmental charge imposed on property or income received by the Grantee
pursuant to this Agreement and the Award. Accordingly, the Grantee agrees to
remit to the Company or an applicable Subsidiary any and all required minimum
withholding taxes. To satisfy such obligation, Grantee agrees to have the
Company withhold a number of whole shares of Stock otherwise deliverable to
Grantee in settlement of the Restricted Stock Units having a Fair Market Value,
as of the date on which the tax withholding obligations arise, not in excess of
the amount of such tax withholding obligations determined by the applicable
minimum statutory withholding rates.

     7.       No Rights to Continued Employment; Loss of Office. Neither this
Agreement nor the Award shall be construed as giving the Grantee any right to
continue in the employ of the Company or any of its Subsidiaries, or shall
interfere in any way with the right of the Company to terminate such employment.
Notwithstanding any other provision of the Plan, the Award, this Agreement or
any other agreement (written or oral) to the contrary, for purposes of the Plan
and the Award, a termination of employment shall be deemed to have occurred on
the date upon which the Grantee ceases to perform active employment duties for
the Company following the provision of any notification of termination or
resignation from employment, and without regard to any period of notice of
termination of employment (whether expressed or implied) or any period of
severance or salary continuation. Notwithstanding any other provision of the
Plan, the Award, this Agreement or any other agreement (written or oral) to the
contrary, the Grantee shall not be entitled (and by accepting an Award, thereby
irrevocably waives any such entitlement), by way of compensation for loss of
office or otherwise, to any sum or other benefit to compensate the Grantee for
the loss of any rights under the Plan as a result of the termination or
expiration of an Award in connection with any termination of employment. No
amounts earned pursuant to the Plan or any Award shall be deemed to be eligible
compensation in respect of any other plan of the Company or any of its
Subsidiaries.

     8.       Rights as a Stockholder. The Grantee shall have no rights as a
stockholder with respect to any shares which may be issued in settlement of the
Restricted Stock Units until the date of the issuance of a certificate for such
shares (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company). No adjustment shall be made
for dividends, distributions or other rights for which the record date is prior
to the date such certificate is issued, except as provided Section 5 of the Plan
and Section 5(e) of this Agreement.

-3-



--------------------------------------------------------------------------------



 



     9.       Legends. The Company may at any time place legends referencing any
applicable federal, state or foreign securities law restrictions on all
certificates representing shares of Common Stock issued pursuant to this
Agreement. The Grantee shall, at the request of the Company, promptly present to
the Company any and all certificates representing shares acquired pursuant to
this Agreement in the possession of the Grantee in order to carry out the
provisions of this Section.

     10.       Nontransferability of Restricted Stock Units. Prior to the
issuance of shares of Stock on the Settlement Date, neither this Agreement nor
any of the Restricted Stock Units subject to this Agreement shall be subject in
any manner to anticipation, alienation, sale, exchange, transfer, assignment,
pledge, encumbrance, or garnishment by creditors of the Grantee, except transfer
by will or by the laws of descent and distribution. All rights with respect to
the Agreement shall be exercisable during the Grantee’s lifetime only by the
Grantee or the Grantee’s guardian or legal representative.

     11.       Amendments. The Committee may amend this Agreement at any time;
provided, however, that no such amendment may adversely affect the Grantee’s
rights under this Agreement without the consent of the Grantee, except to the
extent such amendment is reasonably determined by the Committee in its sole
discretion to be necessary to comply with applicable law or to prevent a
detrimental accounting impact. No amendment or addition to this Agreement shall
be effective unless in writing.

     12.       Notices. Any notice required or permitted under this Agreement
shall be deemed given when delivered personally, or when deposited in a United
States Post Office, postage prepaid, addressed, as appropriate, to the Grantee
at the last address specified in the Grantee’s employment records, or such other
address as the Grantee may designate in writing to the Company, or the Company,
Attention: General Counsel, or such other address as the Company may designate
in writing to the Grantee.

     13.       Binding Effect. This Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Grantee and the Grantee’s heirs,
executors, administrators, successors and assigns.

     14.       Failure to Enforce Not a Waiver. The failure of the Company to
enforce at any time any provision of this Agreement shall in no way be construed
to be a waiver of such provision or of any other provision hereof.

     15.       Integrated Agreement. The Award Notice, this Agreement and the
Plan constitute the entire understanding and agreement of the Grantee and the
Company with respect to the subject matter contained herein or therein and
supersedes any prior agreements, understandings, restrictions, representations,
or warranties among the Grantee and the Company with respect to such subject
matter other than those as set forth or provided for herein or therein. To the
extent contemplated herein or therein, the provisions of the Award Notice and
the Agreement shall survive any settlement of the award and shall remain in full
force and effect.

-4-



--------------------------------------------------------------------------------



 



     16.       Governing Law. This Agreement and the legal relations between the
parties shall be governed by and construed in accordance with the internal laws
of the State of Maryland, without effect to the conflicts of laws principles
thereof.

     17.       Authority. The Committee shall have full authority to interpret
and construe the terms of the Plan, the Award Notice, and this Agreement. The
determination of the Committee as to any such matter of interpretation or
construction shall be final, binding and conclusive on all parties.

* * * * *

-5-